Citation Nr: 1519751	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

 Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 29, 1974 to October 29, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

In September 2013, the Board denied this claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand, which set aside the September 2013 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion determined that the duty to assist the Veteran in this case has not been satisfied.  Specifically, the parties found that undersigned did not inform the Veteran during his hearing that he may submit statements from service members, nor did VA assist the Veteran in obtaining a "basic training yearbook."  The Board notes that not only did Veteran submit lay statements from others attesting to a change in his behavior post his three months of active duty, in response to those statements, which are notably silent for reference to military sexual trauma, the Veteran was sent correspondence in December 2011 specifically asking him whether he can provide a statement from a family member corroborating that he discussed military sexual trauma in service.  In earlier January and April 2008 correspondence, the Veteran was also asked to submit supporting statements from any individuals with whom he may have discussed his reported assault in service.  Indeed, the Veteran has elsewhere demonstrated actual knowledge of his ability to submit lay statements in support of in-service incurrence, particularly with respect to service members, given his references to identifying individuals in the basic training yearbook who may be able to help his claims.

Nevertheless, the Board will remand this claim for an attempt to obtain any basic training yearbook, to notify the Veteran again that he may submit lay statements from service members in support of his claim, and provide him the opportunity      to do so.  The Board also observes that in recent July 2014 correspondence, the Veteran was again provided notice that he may submit statements from family members or fellow service members to support that the claimed in-service personal assault occurred.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of alternative forms of evidence that he may submit to substantiate his psychiatric claim, to include statements from family members or fellow service members to support that the claimed in-service personal assault occurred.

2.  Request through official sources a copy of the "basic training yearbook" for Fort Dix, New Jersey for the period from July 29, 1974 to October 29, 1974.  If the records are obtained, the Veteran should be provided with a copy.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary (to include an examination if warranted based on receipt of additional evidence), the AOJ should again review the record and adjudicate the Veteran's claims for service connection for a psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




